Title: To George Washington from Major General Nathanael Greene, 21 December 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          Morris Town December 21st 79
        
        I have frequently mention’d to Your Excellency the great difficulty—delay and embarrassments I have met with in endeavoring to quarter the Officers of the Army in convenient and suitable quarters, agreable to their respective ranks and conditions. The business has been persued with industry—patience and attention, equal to the importance of the object, or end in view; but such are the obstacles, owing to the defects of the Law; the circumstances and disposition of the Inhabitants, that I find it altogether impossible to accomplish it, consistant with the dispach necessary, or just accommodation of the Officers. I have examined the Law, and consulted the Majestrates—The Law is too silent & ambiguous to authorize the Majestrate to act with decision, or to impress the Inhabitants with the necessity of implicit obedience. It is so much so, that the Majestrates refuse to act under it, or the Inhabitants to submit to it. I cannot pretend to investigate the intention of the Legislature in framing the Law, with respect to providing Quarters, but it appears to me to be calculated rather for the maridian of the Militia under a peace establishment than for the army of the Empire employed for the defence of one of the invaded branches. The Law, as it now stands, is so unequal to the business, that it only serves to excite mutual jealousies—reproaches and dissatisfaction, between the Inhabitants & the army. The evil tendency, and ill cons[e]quences of this disposition, are too obvious to need a comment. Indeed, I think it utterly impossible to frame any Law to be administered upon, under the direction of a Majestrate, that can be accommodated to the demands of the army or the nature of the service. There are so many things with respect to the

movements and Dispositions of an Army, which are improper to be explained, as well as present circumstances, connected with remote causes, that the necessity of many measures cannot be sufficiently enforced upon the Majestrates to make proper provision or upon the Inhabitants to submit to the inconveniencies; Neither can the business be done with that dispatch and regard to the service, which the circumstances of the army may render necessary. It far exceeds the wisdom of any Legislature to accommodate a Law to the many exigenc[i]es of an army; employed in the defence of a Country actually invaded—either with respect to providing Quarters, or limitting trespasses. Neither is it in the power of the most cautious General, with every precaution that can be taken, and with Officers perfectly disposed to give every kind of protection to the property of the Inhabitants, and to treat, with respect, the Laws of the Land, to avoid infringing upon both in numberless Instances; and therefore, I conceive any Law which leads the Inhabitants to a belief that these are wanton depradations upon their property, and unjust invasions upon the Law, tends to create distrust among the people and destroy that confidence which is essential to the well-being, of both the Country and the Army. It is for this cause that I could wish that the different Legislatures would distinguish between a peace and War Establishment—between an Army employed for the protection of a State, and troops marching through it in perfect security & at Liberty to persue such Routes and in such numbers as may be most conducive to their own ease and convenience, and least oppressive to the Inhabitants—It is for this cause that I could wish the different Legislatures would lodge such discretionary powers in the Breast of the Commanding Offi⟨cer⟩ for providing Quarters—and other matters of private trespass as he, from the nature of the case will be obliged to exercise, whether he is authorized by Law or not.
        In the present case I find it impossible to Quarter the Officers of the Army by the aid of the Majestrate; as they refuse to act in the business, from a belief, that the Laws will not support them, and the Inhabitants cannot be prevailed on to receive the Officers, from an opinion that the Law secures them from having any Officer quartered upon them without their consent unless it is under particular circumstances of troops on their march. Major General Howe, and Major General Arnold, are both, now

without Quarters; neither has it been in my power to procure them any, tho’ there has been great pains taken for the purpose. It remains now for Your Excellency to determine what measures are to be taken, as I don’t think myself at liberty to go any farther in it, without your order and authority, either, as to providing for those Officers, or such others as the current of business may call here, from which we may expect daily applications. I am &c.
        
          Nathl Greene Q.M.G.
        
      